Citation Nr: 0512966	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  98-07 958	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  The propriety of the reduction of the evaluation of the 
veteran's residuals of prostate cancer from 100 percent to 20 
percent, effective February 1, 1998.

2.  Entitlement to a rating higher than 20 percent for 
residuals of prostate cancer from February 1, 1998 to July 
15, 2002.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1997 RO decision wherein a 100 percent rating 
in effect for service-connected residuals of prostate cancer 
was reduced to noncompensable, effective as of February 1, 
1998; an October 1998 RO decision which increased the rating 
for this disability to 20 percent, effective as of February 
1, 1998; and a March 2004 RO decision which denied service 
connection for a psychiatric disorder claimed as PTSD.  In 
May 1998, the veteran testified at a hearing at the RO 
regarding his residuals of prostate cancer.  In August 2001 
and in July 2003, the Board remanded the residuals of 
prostate cancer claims to the RO for additional evidentiary 
development.


FINDINGS OF FACT

1.  Improvement in the veteran's residuals of prostate cancer 
sufficient to warrant reduction under the applicable rating 
criteria was demonstrated as of February 1, 1998.

2.  The veteran's residuals of prostate cancer were 
manifested by urinary frequency of three to four times a 
night from February 1, 1998 to July 15, 2002.

3.  During service the veteran engaged in combat with the 
enemy; current VA examination showed that he does not meet 
the criteria for a diagnosis of PTSD.

4.  Examination has shown that he has depressive disorder 
which has been aggravated by the service connected residuals 
of prostate cancer.


CONCLUSIONS OF LAW

1.  The reduction for residuals of prostate cancer to 20 
percent effective February 1, 1998 was proper.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, 
Diagnostic Code 7528 (2004).

2.  The criteria for a rating higher than 20 percent for 
residuals of prostate cancer from February 1, 1998 to July 
15, 2002 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2004).

3.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  Depressive disorder is proximately due to and the result 
of a service connected disability via aggravation.  38 C.F.R. 
§ 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in August 2001 and July 2003, in the January 2002 and 
July 2004 statements of the case, and in the August 2002, 
September 2002, November 2002, April 2004, and November 2004 
supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations which address the appellant's claims have 
been provided.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  The appellant was advised to provide VA with 
information concerning any evidence he wanted VA to obtain or 
to submit the evidence directly to VA.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

I.  Reduction of residuals of prostate cancer from 100 
percent to 20 percent

Reexaminations which disclose improvement in physical or 
mental disabilities which have not become stabilized and 
which are likely to improve may be used to support a 
reduction in the rating for such disabilities.  38 C.F.R. § 
3.344(c).

Malignant neoplasms of the genitourinary system are to be 
rated 100 percent during active malignancy or antineoplastic 
chemotherapy.  Six months following completion of such 
treatment, residual disability is to be determined by a 
mandatory VA examination conducted at that time.  If there 
has been no recurrence or metastasis, the residuals are to be 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  Where there is continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  For a rating based on urinary frequency, a 40 
percent rating is warranted when there is a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating is warranted when there 
is a daytime voiding interval between 1 and 2 hours, or 
awakening to void 3 to 4 times per night.  A 10 percent 
rating is warranted when there is a daytime voiding interval 
between 2 and 3 hours, or awakening to void 2 times per 
night.  For a rating based on obstructed voiding, a 30 
percent rating is warranted when there is urinary retention 
requiring intermittent or continuous catheterization.  A 10 
percent rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1) Post void residuals greater than 150cc; 2) 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec), 3) Recurrent urinary tract infections secondary 
to obstruction, or 4) Stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable rating is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
38 C.F.R. 
§ 4.115a.

Initially, the Board notes that in September 1997, the RO 
proposed a reduction of the rating for the veteran's 
residuals of prostate cancer from 100 percent to 0 percent.  
Such proposal was carried out in November 1997.  The veteran 
indicated his disagreement with this decision in March 1998.  
Subsequent to the reduction, in November 1998, the RO granted 
an increased 20 percent rating for the condition, effective 
from the date of the original reduction.  The Board finds 
that the veteran was notified of the RO's proposed reduction 
in September 1997, and did not present additional evidence 
showing that compensation payments should be continued at 
their current level within the applicable time.  Thus, the RO 
carried out the reduction in accordance with the procedural 
requirements of 38 C.F.R. § 3.105(e).

At a July 1997 VA examination, it was indicated that the 
veteran underwent a biopsy in April 1995.  The biopsy showed 
well-differentiated adenocarcinoma of the prostate.  Further 
testing showed no evidence of metastases.  A bone scan 
performed in June 1997 was normal.  It was indicated that 
there was no evidence of metastases at present, and the 
veteran was currently undergoing external beam radiation 
therapy for prostate cancer.  The diagnosis was non-
metastatic prostate cancer.

VA outpatient treatment records from 1997 are negative for 
blood in the stools and urine, and also for incontinence.  
Records from 1998 show complaints of a burning sensation when 
urinating and also frequent urination.  

At a hearing at the RO in May 1998, the veteran testified 
that he experienced burning upon urination, and also 
occasionally had blood in his urine.  He said he had a 
frequency of three to four times a night, and could not wear 
light-colored clothes because he sometimes soiled his 
clothes.  He stated that on two occasions he had to go to the 
hospital to have a catheter inserted because of urinary 
blockage.

At a July 1998 VA examination, it was indicated that the 
veteran had undergone radiotherapy for prostate cancer and 
had a history of chronic dysuria and hematuria following 
radiotherapy.  He also had complaints of occasional fecal 
incontinence, impotence, frequent pelvic and suprapubic 
pains, and gynecomastia.  He reported a frequency of three to 
four times during the day and also at night.  Physical 
examination was normal.  Diagnoses were adenocarcinoma of the 
prostate, history of hormone therapy, status post 
radiotherapy, history of chronic dysuria and hematuria after 
radiotherapy, occasional fecal incontinence, sexual 
impotence, pelvic and suprapubic pain, and gynecomastia.  

Upon consideration of the above evidence and applicable law, 
the Board finds that the reduction of the veteran's residuals 
of prostate cancer from 100 percent to 20 percent was proper.  
Evidence at the time of the reduction did not show an active 
carcinoma process or metastasis, so a 100 percent rating was 
no longer warranted.  Upon rating the residuals of prostate 
cancer under the criteria for voiding dysfunction, a 20 
percent rating was warranted as the evidence showed urinary 
frequency of three to four times a night.  A rating higher 
than 20 percent was not warranted, as the evidence did not 
show that the veteran was required to wear absorbent 
materials which must be changed 2 to 4 times per day, had a 
daytime voiding interval of less than an hour or awakened 5 
or more times per night to void, or had urinary retention 
which required intermittent or continuous catheterization, as 
required for a rating higher than 20 percent under the 
criteria for voiding dysfunction set forth in 38 C.F.R. 
§ 4.115a.

Thus, the Board finds that the preponderance of the evidence 
shows that the RO's reduction of the veteran's 100 percent 
rating for residuals of prostate cancer to 20 percent was 
proper and was carried out in accordance with the procedural 
requirements pertaining to rating reductions.  Accordingly, 
there is no doubt to be resolved in his favor.  38 U.S.C.A. § 
5107(b).    

II.  Increased rating for residuals of prostate cancer from 
February 1, 1998 to July 15, 2002

The veteran seeks a rating higher than 20 percent for his 
residuals of prostate cancer from February 1, 1998 to July 
15, 2002.  Prior to this time and subsequent to this time, 
the condition has been rated 100 percent.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence, which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

As set forth above, VA medical evidence and hearing testimony 
from 1998 indicates that the veteran had complaints of 
burning upon urination, frequent urination, hematuria, 
occasional fecal incontinence, impotence, frequent pelvic and 
suprapubic pains, and gynecomastia in 1998.  He also reported 
a urinary frequency of three to four times during the day and 
also at night, and said he could not wear light-colored 
clothes because he sometimes soiled his clothes.

Additional VA outpatient treatment records from 1998 through 
2002 show complaints of urinary frequency and urgency in 
October 2001, with an indication that the veteran was using 
pampers for occasional urgency.  In December 2001 he 


had complaints of bloody urine for two days, and hematuria 
was assessed.  Urethral stricture was noted in February 2002.  
Also in February 2002, he was indicated as voiding well with 
no hematuria and no dysuria.  

Upon consideration of the above evidence, the Board finds 
that a rating higher than 20 percent for residuals of 
prostate cancer from February 1, 1998 to July 15, 2002 is not 
warranted.  Evidence of record does not establish that the 
veteran was required to wear absorbent materials which had to 
be changed 2 to 4 times per day, had a daytime voiding 
interval of less than an hour or awoke 5 or more times per 
night to void, or had urinary retention which required 
intermittent or continuous catheterization during this time 
period, as required for a rating higher than 20 percent under 
the criteria for voiding dysfunction set forth in 38 C.F.R. 
§ 4.115a.  While evidence from October 2001 indicates that 
the veteran was wearing pampers for occasional urgency, it is 
not shown that absorbent materials were worn daily and had to 
be changed 2 to 4 times per day.  The evidence shows that the 
veteran had a night frequency of three to four times a night, 
and such evidence supports the 20 percent rating assigned 
during this time period under 38 C.F.R. § 4.115a.  The clear 
weight of the evidence shows that impairment from the 
veteran's residuals of prostate cancer does not approach or 
approximate the criteria for a higher rating during this time 
period.  38 C.F.R. § 4.7.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's residuals of prostate 
cancer warrants no higher than a 20 percent rating from 
February 1, 1998 to July 15, 1998.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, the claim must be denied.  

III.  Service connection for a psychiatric disorder, to 
include PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The evidence shows that the veteran served in the Army and 
was stationed overseas in Vietnam for a period of 11 months.  
Among his decorations are the Purple Heart Medal and Combat 
Infantryman Badge (CIB).  Thus, the Board finds that the 
veteran is a combat veteran and his claimed stressors from 
combat are found to be proven. 
 
Service connection for PTSD also requires an acceptable 
medical diagnosis of the condition and medical evidence 
linking the condition to a service stressor.  Service medical 
records are negative for treatment for or diagnosis of a 
psychiatric disorder during service.  Post-service medical 
records first show complaints of psychiatric symptoms in 
2003, when the veteran reported that he was suffering from 
flashbacks and insomnia.  Subsequent symptoms included 
irritability, poor concentration, nervousness, forgetfulness, 
nightmares, and depression.  VA outpatient treatment records 
dated in January 2004 indicate that the veteran did not 
fulfill the criteria for a diagnosis of PTSD, as the 
predominant picture was that of depression.  VA outpatient 
treatment records from August 2004 show diagnoses of 
depressive disorder not otherwise specified and PTSD 
features.

In an undated private medical record received in May 2003, 
Dr. Hector L. Martinez Barranco, a psychologist, reported 
that he had examined the veteran.  Dr. Barranco 


stated that the veteran was exposed to combat during service, 
and had current psychiatric symptoms which included 
nightmares, intrusive thoughts, and flashbacks.  He avoided 
war stimuli, isolated himself, had difficulty concentrating, 
and suffered from insomnia.  It was indicated that during 
service he came under enemy fire, witnessed the deaths of 
comrades and enemy soldiers, saw dismembered bodies, and was 
wounded in action.  Dr. Barranco diagnosed the veteran with 
chronic PTSD with delayed onset, based upon his history, 
service and medical records, behavioral observations, self 
reports, mental status assessment, and the severity and 
duration of his symptoms.  It was noted that the veteran's 
symptoms seemed to have been exacerbated by his cancer 
diagnosis.

In September 2003, the veteran was given a VA PTSD 
examination.  He reported symptoms which included sadness, 
depression, loss of energy, inability to concentrate, 
anxiety, and tension.  He said that he had been in rocket and 
mortar attacks during service, and had seen people die.  
Following mental status examination, review of the claims 
folders, and performance of a clinical history, the examiner 
concluded that the veteran did not meet DSM-IV criteria for a 
diagnosis of PTSD.  Signs and symptoms of PTSD, as well as a 
definite extreme traumatic stressor, could not be identified.  
Therefore no link could be established between these factors 
and a current mental disorder.  The examiner's diagnosis was 
depressive disorder not otherwise specified.

In August 2004, the veteran was given a VA mental disorders 
examination for the purpose of determining if he had a 
psychiatric disorder which was secondary to his service-
connected residuals of prostate cancer.  The examiner found 
no such relationship to be present, and the only diagnosis 
was depressive disorder not otherwise specified.  The 
examiner noted that the consequences of the treatment for 
prostate cancer included impotence and the impotence 
increased the symptoms associated with depression.  



Upon consideration of the above evidence, the Board finds 
that service connection for PTSD is not warranted.  The 
private and VA medical evidence is in conflict as to whether 
or not the veteran has a current acceptable diagnosis of 
PTSD.  While Dr. Barranco concluded, after a consideration of 
the evidence, that the veteran has PTSD related to combat 
stressors, VA psychiatrists, after reviewing the entire 
evidence, have concluded that the veteran has depressive 
disorder as opposed to PTSD.  In arriving at that diagnostic 
conclusion the VA examiner specified those signs and symptoms 
which were not present, but which were necessary to fulfill 
the diagnostic criteria for PTSD as set forth by DSM-IV.  As 
such that opinion carries greater weight and is against the 
claim for service connection for PTSD.  However, this is not 
determinative of the issue before us.  The veteran does have 
a psychiatric disability diagnosed as depression which he 
argues is secondary to the service connected prostate 
disability.  In this regard, service connection may be 
granted for a "[d]isability which is proximately due to or 
the result of a service-connected disease or injury."  38 
C.F.R. § 3.310(a); Harder v Brown, 5 Vet. App. 183, 187-89 
(1993).  Furthermore, the U.S. Court of Appeals for Veterans 
Claims has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In this regard, on VA mental examination in August 2004, the 
examiner concluded that while there was no direct 
relationship between prostate disability and depressive 
disorder, the service connected residuals of prostate cancer 
did aggravate the depressive disorder making the symptoms of 
that disorder worse.  Under the circumstances, the evidence 
is at least in equipoise and there is reasonable doubt as to 
whether secondary service connection for depressive disorder 
is warranted. All such doubt must be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b).  
  



ORDER

A rating for residuals of prostate cancer in excess of 20 
percent from February 1, 1998 to July 15, 2002 is denied, to 
include consideration of the propriety of the reduction from 
100 percent to 20 percent in February 1998.

Service connection on a secondary basis for psychiatric 
disability diagnosed as depressive disorder is granted.



	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


